Title: To Thomas Jefferson from Benjamin Hawkins, 28 October 1801
From: Hawkins, Benjamin
To: Jefferson, Thomas


Chickasaw Bluffs 28th of October 1801.
I have had the honour to receive your favour of the 16th. of September covering a letter of my much esteemed and valuable friend Mrs. Trist; and availing myself of the permission heretofore given I take the liberty to enclose a letter for her to you. I find that her son has it in contemplation to move to the Mississippi territory to better his resources by the culture of cotton. The Agency South of Ohio, the Mississippi territory and Georgia is well suited to the raising of cotton; and the crop arising from a well chosen and cultivated field has produced from 3 to 500 dollars profit ⅌ hand. One disagreeable circumstance attending this business is, the keen desire generated by such great profit to accumulate slaves by any and every mean in their power, regardless of future consequences: And it is more than probable that the period cannot be very distant when the black people of the North kidnaped and thrust into the severe labour of the South will make an effort to regain their Liberty.
I have communicated to my colleagues the information relative to the future direction of our letters and am with the sincerest wishes for your health and happiness
My dear sir, your obedient servant
Benjamin Hawkins
